[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 May 14, 2009
                               No. 08-16020                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                          Agency No. A029-978-167

TEREZA LEON-JESUS,


                                                                       Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                (May 14, 2009)

Before TJOFLAT, DUBINA and HULL, Circuit Judges.

PER CURIAM:

     Tereza Leon-Jesus, a citizen of Guatemala, petitions for review of the Board
of Immigration Appeals’ (“BIA”) order denying her motion for reconsideration of

its previous order dismissing her appeal of the Immigration Judge’s (“IJ”) removal

order. The IJ found Leon-Jesus removable based on her aggravated battery

conviction and denied her application for special rule cancellation of removal

under the Nicaraguan Adjustment and Central American Relief Act of 1997, Pub.

L. No. 105-100, § 203(b), 111 Stat. 2160, 2198-99. After review, we dismiss in

part and deny in part the petition for review.

      To the extent Leon-Jesus seeks review of the BIA’s final removal order, the

denial of her application for special rule cancellation of removal, and the denial of

her motion to remand to the IJ, we lack jurisdiction to review these claims because

Leon-Jesus did not petition for review within 30 days of the date of the BIA’s July

28, 2008 order. See Immigration and Nationality Act (“INA”) § 242(b)(1), 8

U.S.C. § 1252(b)(1); Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1272 n.3 (11th

Cir. 2005). However, Leon-Jesus’s October 23, 2008 petition for review was filed

in time to confer jurisdiction to review the BIA’s September 25, 3008 order

denying Leon-Jesus’s motion for reconsideration.

      We review the BIA’s denial of a motion for reconsideration for an abuse of

discretion. Assa’ad v. U.S. Att’y Gen., 332 F.3d 1321, 1341 (11th Cir. 2003). Our

review is limited to determining “whether there has been an exercise of

administrative discretion and whether the matter of exercise has been arbitrary or
                                           2
capricious.” Abdi v. U.S. Att’y Gen., 430 F.3d 1148, 1149 (11th Cir. 2005)

(quotation marks omitted); see also 8 C.F.R. § 1003.2(a) (“The decision to grant or

deny a motion to reopen or reconsider is within the discretion of the [BIA] . . . .”).

       A properly presented motion to reconsider “shall state the reasons for the

motion by specifying the errors of fact or law in the prior [BIA] decision and shall

be supported by pertinent authority.” 8 C.F.R. § 1003.2(b)(1); see also INA

§ 240(c)(6), 8 U.S.C. § 1229a(c)(6). However, “merely reiterating arguments

previously presented to the BIA does not constitute specifying . . . errors of fact or

law as required for a successful motion to reconsider.” Calle v. U.S. Att’y Gen.,

504 F.3d 1324, 1329 (11th Cir. 2007) (alteration in original) (quotation marks

omitted).

       We find no abuse of discretion here. Leon-Jesus’s motion for

reconsideration merely reasserted her earlier argument in support of her motion to

remand about her aggravated battery conviction. The only difference between the

original request for remand and the motion for reconsideration was that Leon-Jesus

attached additional documents to support her argument.1 Thus, we cannot say that

the BIA’s decision was arbitrary or capricious.


       1
        Leon-Jesus does not challenge the BIA’s alternative treatment of her motion to
reconsider as a motion to reopen, which the BIA also denied. Accordingly, Leon-Jesus has
waived any argument regarding the denial of a motion to reopen. See Sepulveda v. U.S. Att’y
Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (stating that issues not argued on appeal are
deemed abandoned).
                                               3
      We also reject Leon-Jesus contention that the denial of her motion for

reconsideration violated her due process rights. Although aliens in removal

proceedings are entitled to due process protection, Sebastian-Soler v. U.S. Att’y

Gen., 409 F.3d 1280, 1287 n.14 (11th Cir. 2005), they “do not enjoy a

constitutionally protected liberty interest in a purely discretionary form of relief,”

Garcia v. Att’y Gen., 329 F.3d 1217, 1224 (11th Cir. 2003).

      Accordingly, the petition for review is dismissed as to the BIA’s July 28,

2008 order and denied as to the BIA’s September 25, 3008 order.

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                            4